     Case 3:19-cv-01651-S Document 25 Filed 08/01/19                            Page 1 of 13 PageID 158


                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION



 DEIDRA M. ROPER a/k/a “Spinderella”, and
 SPINDERELLA ENTERTAINMENT, LLC

         Plaintiffs,

    v.                                                                    Civil Action No. 3:19-CV-01651-S


    CHERYL JAMES-WRAY A/K/A CHERYL
    JAMES, SANDRA DENTON, JAMES
    MAYNES, AND S & C PRODUCTIONS, INC.

          Defendants.



                         PLAINTIFFS’ REPLY IN SUPPORT OF
            PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER

           Plaintiffs Deidra M. Roper a/k/a “Spinderella” and Spinderella Entertainment, LLC

(collectively, “Spinderella”), by and through undersigned counsel, hereby file this Reply (the

“Reply”) 1 to Defendants’ Response in Opposition to Plaintiffs’ Request for a Temporary

Restraining Order [Dkt. 23] (the “Response”) and in support of Plaintiffs’ Request for a

Temporary Restraining Order (the “Request”). 2




1
 For efficiency, Spinderella limits her Reply to the issues that she anticipates will be heard during the hearing on
Friday, August 2, 2019. Spinderella reserves the right to contest the arguments made in the Response. Further,
nothing in this Reply shall constitute a waiver or admission of Spinderella’s rights, defenses, remedies, and/or legal
positions, all of which Spinderella expressly reserves.

2
  Spinderella made her request for a temporary restraining order in the Verified Original Complaint and Application
for Temporary Restraining Order and Declaratory Judgment [Dkt. 1] (the “Complaint”). Thereafter, Spinderella
filed a letter with the Court seeking a hearing on the Request and advising the Court of the agreed upon hearing date
[Dkt. 20].

PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 1 of 13
     Case 3:19-cv-01651-S Document 25 Filed 08/01/19                         Page 2 of 13 PageID 159


           In the Response, Defendants Cheryl James-Wray a/k/a Cheryl James, Sandra Denton,

James Maynes, and S & C Productions, Inc. (collectively, “Salt N Pepa”) argue that Spinderella

cannot meet the burden for the relief she requests—temporary restraining order, constructive trust,

and an accounting. Salt N Pepa’s objections are incorrect and are unsupported by any existing

allegations or evidence. For the reasons outlined below, and as will be presented in oral arguments,

the objections should be overruled and Spinderella’s Request seeking a temporary restraining

order, a constructive trust, and an accounting should be in all ways granted.

                                 I.       ARGUMENT AND AUTHORITIES

           1.        It is well settled that a movant is entitled to an injunction when the movant shows:

                (1) a substantial likelihood of success on the merit, (2) a substantial threat of

                irreparable injury if the injunction is not issued, (3) that the threatened injury

                if the injunction is denied outweighs any harm that will result if the injunction

                is granted, and (4) that the grant of an injunction will not disserve the public

                interest.

Paulsson Geophysical Servs., Inc. v. Sigmar, 529 F.3d 303, 309 (5th Cir. 2008)(internal

citations omitted).

A. There is a substantial likelihood that Spinderella will succeed on the merits.

           2.        Spinderella seeks an entry of a temporary restraining order to enjoin Salt N Pepa,

and those acting in concert with Salt N Pepa, from continuing to infringe upon Spinderella’s

federally registered trademark 3 and from misappropriating her image and likeness. 4




3
  The U.S. Patent and Trademark Office TSDR status page (accessed 07-30-2019) for Spinderella’s federally
registered trademark (US Reg. No. 5164095) is attached hereto as Exhibit A and is fully incorporated herein.

4
    Complaint at ¶ 195.

PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 2 of 13
     Case 3:19-cv-01651-S Document 25 Filed 08/01/19                Page 3 of 13 PageID 160


           3.      In the spring of 1987, at the age of 16, Spinderella auditioned for membership in

the up-and-coming group called “Salt N Pepa” based in New York City. 5 Spinderella first used the

name “Spinderella” in May 1987 and has continued to use and be recognized by that name. See

Exhibit A.

           4.      For over 30 years, Spinderella performed independently and with Salt N Pepa under

her brand, “Spinderella”. Spinderella and Salt N Pepa ascended to stardom during the late 1980s

and the late 1990s as an iconic trio. 6 The famous trio became a duo when Salt N Pepa sent

Spinderella a letter dated January 4, 2019, informing Spinderella that “SNC Productions, Inc. will
                                                                7
no longer engage [her] services.” (the “Termination Notice”)

           5.      Salt N Pepa claim that immediately following the Termination Notice, “Salt N Pepa

immediately ceased using Spinderella’s name and likeness or her mark, including on promotional

materials and merchandise.” Response App. 003. Contrary to Salt N Pepa’s declarations, Salt N

Pepa continued to use Spinderella’s image to promote shows and merchandise. Below is a true and




5
    Complaint at ¶ 12.

6
    Complaint at ¶¶ 14-20.

7
    Complaint at ¶ 54.

PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 3 of 13
     Case 3:19-cv-01651-S Document 25 Filed 08/01/19              Page 4 of 13 PageID 161


correct screenshot of the official Salt N Pepa website depicting pictures used to sell and promote

a Limited Edition Idol Maker Jacket taken on July 30, 2019: 8




8
    Attached hereto as Exhibit B.

PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 4 of 13
     Case 3:19-cv-01651-S Document 25 Filed 08/01/19                 Page 5 of 13 PageID 162


           6.      Salt N Pepa further claim that the email sent to only two concert promoters was

sufficient to absolve Salt N Pepa of any future infringement or misappropriation. See Response

App. 003-004. This is untrue. Below is a true and correct screenshot of the official website of the

I Love The 90s Tour promoting the tour as including “Salt N Pepa with Spinderella” taken on July

12, 2019: 9




           7.      Now, however, with a hearing on the Request looming, the official website of the I

Love The 90s Tour removed the reference to “with Spinderella” but kept Spinderella’s image and

likeness as the center focal point of the website. Below is a true and correct screenshot of the




9
    Attached hereto as Exhibit C.

PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 5 of 13
     Case 3:19-cv-01651-S Document 25 Filed 08/01/19              Page 6 of 13 PageID 163


official website of the I Love The 90s Tour depicting Spinderella’s likeness taken on July 31,

2019: 10




           8.      Salt N Pepa cannot escape wrongdoing by relying on the two emails they sent to

the concert promoters of the I Love The 90s Tour and the Mix Tape Tour. Indeed, Rule 65(d)(2)

of the Federal Rules of Civil Procedure grants courts the authority to bind the parties and “other

persons who are in active concert or participation with” the parties. Fed. R. Civ. P. 65(d)(2). The

purpose of Rule 65(d)(2) is to ensure “that defendants may not nullify a decree by carrying out

prohibited acts through aiders and abettors, although they were not parties to the original

proceeding.” Regal Knitwear Co. v. N.L.R.B., 324 U.S. 9, 14 (1945). Here, Salt N Pepa are in




10
     Attached hereto as Exhibit D.

PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 6 of 13
      Case 3:19-cv-01651-S Document 25 Filed 08/01/19                           Page 7 of 13 PageID 164


active concert and privity with the tour promotors and venues because they share a common

interest—maximizing revenue from a performance by “Salt N Pepa”. 11

           9.       The sufficiently close relationship and privity between Salt N Pepa and the tour

promotors and venue locations is evidenced by the non-party’s use of the “Salt N Pepa” brand to

promote the shows. It is likely that Salt N Pepa entered into contracts with the tour promotors

and/or venues in order to facilitate and promote the concert shows for the collective benefit of both

Salt N Pepa and the tour promotors or venues.

           10.      Because Spinderella was part of the group at the height of their fame when they

won numerous awards, including a Grammy, Salt N Pepa, in concert with others, are seeking to

capitalize on that fame by including Spinderella’s trademark, name, image, and likeness in

promotional materials. Spinderella’s brand, image, and likeness have commercial value that Salt

N Pepa are capitalizing on at the expense of the public and Spinderella. Indeed, the likelihood of

public confusion is clear—Salt N Pepa’s use of Spinderella’s brand and likeness creates an

expectation that Spinderella will be present when in fact Spinderella is not performing. Therefore,

Spinderella has a substantial likelihood of success on the merits of at the least Counts 1, 2, 3, 8, 12

and 15 in the Complaint. 12

      B. Spinderella with suffer irreparable harm if the injunction is not issued.

           11.      Salt N Pepa argue that there is no risk of immediate or irreparable harm because

Spinderella delayed in seeking injunctive relief. 13


11
   See Texas v. Dep’t of Labor, 929 F.3d 205 (5th Cir. 2019) (explaining that determining whether privity exists
represents a legal conclusion that the relationship between the one who is a party on the record and the non-party is
sufficiently close) (citing Southwest Airlines Co. v. Texas Int’l Airlines, Inc., 546 F.2d 84, 95 (5th Cir. 1977)).

12
  Because Spinderella has a substantial likelihood of success on the merits, Spinderella also requests this Court
impose a constructive trust and order an accounting. See infra.

13
     Response at p. 4.

PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 7 of 13
     Case 3:19-cv-01651-S Document 25 Filed 08/01/19                    Page 8 of 13 PageID 165


           12.     “Absent a good explanation, . . . a substantial period of delay . . . militates against

the issuance of an injunction by demonstrating that there is no apparent urgency to the request for

injunctive relief.” Wireless Agents, LLC v. T-Mobile, USA, Inc., Civil Action No. 3:05-CV-0094-

D, 2006 WL 1540587, at *4 (N.D. Tex. June 6, 2006) (internal citations omitted).

           13.     First, Spinderella did not allow a substantial period of delay before seeking

injunctive relief. See Wireless Agents, LLC, Civil Action No. 3:05-CV-0094-D, 2006 WL

1540587, at *4 (N.D. Tex. June 6, 2006) (denying request for injunction due to a 2 year delay);

ADT, LLC v. Capital Connect, Inc., 145 F. Supp.3d 671, 698 (N.D. Tex. 2015) (granting a request

for injunction when the party delayed 6 months but provided a reasonable explanation for the

delay). Here, Spinderella filed her Complaint seeking injunctive relief 7 months after receiving the

Termination Notice and 2 months after the start of the Mix Tape Tour, which started in May 2019,

when Spinderella learned Salt N Pepa was still using her brand, image, and likeness to promote

the concert.

           14.     Second, Spinderella was engaged in ongoing conversations with Salt N Pepa in an

attempt to resolve the infringement and misappropriation without court intervention. Indeed,

following receipt of the Termination Notice, Spinderella sent a letter dated February 22, 2019, to

Salt N Pepa requesting Salt N Pepa immediately cease and desist the unauthorized use of

Spinderella’s name, brand, image, and likeness (the “Cease and Desist Letter”). 14 Salt N Pepa

responded to the Cease and Desist Letter on March 7, 2019 that resulted in Spinderella sending a

reply letter dated March 31, 2019. Salt N Pepa and Spinderella continued talking until it became

apparent that Salt N Pepa had no intention to stop using Spinderella’s brand and likeness for




14
     Complaint at ¶ 60.

PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 8 of 13
     Case 3:19-cv-01651-S Document 25 Filed 08/01/19                            Page 9 of 13 PageID 166


commercial gain. Spinderella, therefore, made a public Instagram post in May 15 notifying her fans

that she would not be performing in any of the upcoming shows and filed suit in July seeking

injunctive relief.

           15.     Finally, the imminent harm and urgency remains because Salt N Pepa continues to

infringe and misappropriate Spinderella’s trademark and likeness at the expense of likely causing

confusion amongst the public. Indeed, Salt N Pepa have a show on August 9, 2019 in London at

the Indigo at the O2. Last checked on July 23, 2019, the O2 uses Spinderella’s brand in promoting

the show. 16 Salt N Pepa’s continued use of Spinderella’s trademark, image, and likeness provides

Spinderella with no adequate compensation because the infringement and misappropriation places

Spinderella’s reputation and goodwill at risk, which is the exact kind of injury that is difficult, if

not impossible, to adequately compensate for after the fact. 17 The risk of injury to Spinderella’s

reputation and goodwill, along with the likelihood of confusion by the public, is confirmed by the

fact that Salt N Pepa hired a middle-aged African-American woman to perform with Salt N Pepa

during the shows. 18 It is likely that a concert attendant, after seeing Spinderella’s name associated

with the show and not being close enough to the stage to clearly see the DJ, could mistake the DJ

for Spinderella. It is hard to believe that any replacement DJ could offer the same quality and skills

as Spinderella as it relates to playing songs that (1) Spinderella is intimately familiar with and (2)

were originally made popular by Salt N Pepa with Spinderella.


15
     Complaint at ¶ 62.

16
  Attached hereto as Exhibit E is a true and correct screenshot of the O2 website (theo2.co.uk) depicting “Deidra
‘Dee Dee’ Roper (DJ Spinderella)” taken on July 23, 2019.

17
  See ADT, LLC, 145 F.Supp3d at 698 (N.D. Tex. 2015) (“reiterating that if one trademark user cannot control the
quality of the unauthorized user’s goods and services, he can suffer irreparable harm.”) (internal citations omitted);
and see Paulsson Geophysical Services, 529 F.3d at 313 (5th Cir. 2008) (holding there was a likelihood of harm to
movant’s goodwill should the defendant’s unauthorized use be inferior to movant’s).

18
     Response App. 003.

PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 9 of 13
     Case 3:19-cv-01651-S Document 25 Filed 08/01/19                         Page 10 of 13 PageID 167


         16.     Below are true and correct screenshots of a public Instagram post by a concert

attendee posted on June 2 evidencing actual confusion: 19




19
  Attached hereto as Exhibit F. To protect the identity and privacy of the individuals, the names and faces have
been redacted.

PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 10 of 13
 Case 3:19-cv-01651-S Document 25 Filed 08/01/19      Page 11 of 13 PageID 168




PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 11 of 13
     Case 3:19-cv-01651-S Document 25 Filed 08/01/19                        Page 12 of 13 PageID 169


           17.     Because Spinderella has provided a reasonable explanation and has not delayed in

seeking injunctive relief, but will suffer irreparable harm if the injunction is not issued, the Court

should grant Spinderella’s Request.

      C. A Constructive Trust and an Accounting is necessary to maintain the status quo.

           18.     A constructive trust is an equitable remedy that arises to redress a wrong or unjust

enrichment to keep with the basic principles of equity and justice. See Fed. Sav. & Loan Inc. v.

Dixon, 835 F.2d 554, 560 (5th Cir. 1987) (holding that “[c]onstructive trust, accounting and

restitution are all equitable tools”); Meadows v. Bierschwale, 516 S.W.2d 125, 131 (Tex. 1974).

“As an order that purports to control a party’s behavior over an extended period of time, a

constructive trust is itself a type of preliminary injunction.” Tisino v. R & R Consulting and

Coordinating Groups, LLC, 478 Fed.Appx 183, 185 (5th Cir. 2012) (internal quotations omitted)

(affirming preliminary injunction imposing a constructive trust and freezing “all” of defendants

assets).

           19.     Spinderella seeks the imposition of a constructive trust to maintain the status quo

of all proceeds and revenue Salt N Pepa received from January 4, 2019 going forward resulting

from ticket sales and merchandise proceeds. 20 Salt N Pepa received compensation and revenue

from concert shows as a result of exploiting Spinderella’s trademark, name, and likeness for

commercial value. Therefore, Spinderella also seeks an accounting of all ticket sales and

merchandise sales beginning on January 4, 2019. 21




20
     Complaint at ¶ 195.

21
   Spinderella acknowledges that Salt N Pepa purportedly provided an accounting of all “Salt N Pepa” “merchandise
sales that contained Spinderella’s name, likeness, and mark from 2015 to the first quarter of 2019.” Response App.
002. However, Spinderella is requesting an accounting of ticket sales and revenue received from the ticket sales in
addition to an updated accounting of merchandise sales from the upcoming shows.

PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 12 of 13
  Case 3:19-cv-01651-S Document 25 Filed 08/01/19                    Page 13 of 13 PageID 170


        20.    Because allowing Salt N Pepa to dissipate the assets received would be unjust,

equity and justice demand a constructive trust and an accounting. Therefore, this Court should

grant Spinderella’s Request.

                                     II.     CONCLUSION

        For the foregoing reasons, Spinderella respectfully requests this Court grant the Request,

deny the Response, and grant such other and further relief to which Spinderella may be justly

entitled.

Dated: August 1, 2019.
                                              Respectfully Submitted,

                                              THOMPSON & KNIGHT LLP

                                              /s/ Paul K. Stafford
                                              Paul K. Stafford
                                              State Bar No. 00791716
                                              paul.stafford@tklaw.com
                                              Sydne K. Collier
                                              State Bar No. 24089017
                                              sydne.collier@tklaw.com
                                              Craig Carpenter
                                              State Bar No. 24082782
                                              Craig.Carpenter@tklaw.com

                                              1722 Routh Street, Suite 1500
                                              Dallas, Texas 75201
                                              Telephone:     214-969-1106
                                              Facsimile:     214-999-1500

                                              Attorneys for Plaintiffs


                                CERTIFICATE OF SERVICE

        This certifies that on August 1, 2019, a copy of the foregoing was filed and served
electronically through ECF.


                                              /s/ Paul K. Stafford
                                              Paul K. Stafford


PLAINTIFFS’ REPLY IN SUPPORT OF
PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER - Page 13 of 13
